FILED
                            NOT FOR PUBLICATION
                                                                            MAR 13 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TSEMBEL OCHIRBAT, AKA Tsednjav                   No.   13-70737
Chinzoring,
                                                 Agency No. A200-884-050
              Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2018**
                               Seattle, Washington

Before: RAWLINSON and CHRISTEN, Circuit Judges, and FREUDENTHAL,***
Chief District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Nancy Freudenthal, Chief United States District Judge
for the District of Wyoming, sitting by designation.
      Tsembel Ochirbat,1 a native and citizen of Mongolia, petitions for review of

a final order of removal from the Board of Immigration Appeals (BIA). The BIA

dismissed Ochirbat’s appeal of an immigration judge’s (IJ’s) order denying his

applications for asylum and withholding of removal under the Immigration and

Nationality Act and for protection under the Convention Against Torture (CAT).

      1. “An IJ may grant a motion for a continuance ‘for good cause shown.’” An

Na Peng, 673 F.3d 1248, 1253 (9th Cir. 2012) (quoting 8 C.F.R. § 1003.29). The

IJ accepted as true Ochirbat’s statement that he participated as a witness in the

police investigation, even without corroboration. Ochirbat does not explain how

the nature or content of the police report would countervail the inconvenience to

the court of granting a second continuance and rescheduling his August 1, 2011

hearing so he could try to procure it. Ochirbat also sought a continuance so he

could obtain a statement by his friend describing Enkhbaatar’s inquiries about

Ochirbat’s whereabouts. But Ochirbat did not furnish any details of what his

friend’s statement would say. Whether Ochirbat would be successful in obtaining

the statement, or whether it would in fact substantiate his claims for relief was, as

the IJ concluded, “entirely speculative.” The IJ did not abuse its discretion by


      1
        Petitioner’s name is alternately spelled “Ochirbat” and “Orchibat”
throughout the briefing and administrative record. We use “Ochirbat” to conform
with the spelling of Petitioner’s name in the case caption.
                                           2
denying a continuance and finding Ochirbat’s application for asylum was untimely

filed.

         2. The REAL ID Act’s credibility standard governs this case. 8 U.S.C.

§ 1158(b)(1)(B)(iii). Under the REAL ID Act, an IJ must “present a reasoned

analysis of the evidence as a whole,” Zhi v. Holder, 751 F.3d 1088, 1091 (9th Cir.

2014) (internal citation and quotation marks omitted), and “provide a specific

cogent reason for the adverse credibility finding,” Lai v. Holder, 773 F.3d 966, 970

(9th Cir. 2014) (internal citation and quotation marks omitted). Under the

deferential substantial evidence standard, we may only reverse an IJ’s credibility

determination if the evidence compels a contrary result. Joseph v. Holder, 600

F.3d 1235, 1240 (9th Cir. 2010).

         The IJ based his credibility finding on unexplained inconsistencies in

Ochirbat’s testimony, including Ochirbat’s equivocation when identifying how

many times Enkhbaatar allegedly threatened him and where he was when

Enkhbaatar did so. The IJ also noted that Ochirbat could not provide any details of

Enkhbaatar’s trial, nor had he offered corroborating documentation or affidavits

supporting his assertion that Enkhbaatar had become a man of prominence in

Mongolia. The adverse credibility determination was supported by substantial

evidence.


                                            3
      3. Even if credited, Ochirbat’s evidence does not support his application for

withholding of removal. Ochirbat did not cite any authority suggesting that one or

two vague threats can amount to past persecution. Because his testimony does not

compel the conclusion that it is “more likely than not” he would suffer persecution

on account of his participation in a police investigation of government corruption,

substantial evidence supports the IJ’s determination that Ochirbat is ineligible for

withholding of removal. See Ling Huang v. Holder, 744 F.3d 1149, 1152, 1156

(9th Cir. 2014).

      4. Because Ochirbat did not present evidence or testimony that it was “more

likely than not” the Mongolian government would torture him or acquiesce in his

torture if he returned, substantial evidence supports the BIA’s determination that

Ochirbat is ineligible for protection under CAT. See Wakkary v. Holder, 558 F.3d

1049, 1067–68 (9th Cir. 2009).

      PETITION DENIED.




                                          4